Allowable Subject Matter
1.	Claims 1, 3-6, 8-11, 13-16, and 18-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The Examiner’s decision rejecting the above claims was revered by the Patent Board Decision held on 4/5/2021. Thus, the above claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
CONCLUSION

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silvers (US 20040231851 A1) is related to Wireless well communication system and method.
 [0018] Silvers  further relates to a method for communicating between wells and a remote location comprising the steps of sending from a central data store to a field station via the Internet a request data packet intended for a destination well unit, transferring the request data packet from the field station to a first well unit via radio waves, determining if the first well unit is the destination well unit, if the first well unit is not the destination well unit, hopping the request data packet along a series of at least two well units, wherein the first well unit is part of the series, until the request data packet reaches the destination well unit.  
Note:  Silver is a very close art to the current invention.
Silvers (US 20060197678 A1) is related to WIRELESS WELL COMMUNICATION SYSTEM AND METHOD.

 Note: Silver is a very close art to the current invention.
Alvarado et al (US 5,864,772) is another example which describes a system that transmits and displays acquired well data from a downhole logging tool. The logging tool is connected to a primary (first) location, which can be the well site, through a wire line, and the primary location communicates with a remote location via one of several types of communication systems. The data can be viewed at the primary and remote sites in near real time.
Note: Alvarado is a very close art to the current invention.
Sorden et al (US 20130091452 A1) is directed to LOCATION-BASED SERVICES.
 [0109] In one embodiment, a wireless device 20 is configured to display information associated with oil wells, gas wells, oil and gas pipelines, and/or water stations. This data can be provided to the wireless device via a location-based service 10, software application, applet, first computing device 50, or other wireless device. The information the wireless device 20 is capable of displaying includes location-based information that can comprise, though is not limited to, energy operations data including lease information, production information, oil well characteristics, oil well location, gas well location, title information associated with a well (gas or oil), oil well owner, oil well lease identification number, survey number, operator name, permits for drilling, permits for other oil and gas operations, well logs, tight sands designations, permitted commercial disposals, water station locations and information associated with a water 
Moreover, Sorden is a very close art to the current invention.
4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173